      Case 5:19-cv-00093-C Document 12 Filed 07/26/19              Page 1 of 1 PageID 28



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

 DAVID MANUEL ARRELLANO,

      Plaintiff,

 v.                                                   Case No. 5:19-cv-00093-C

 SECURITY FINANCE
 CORPORATION,

      Defendant.

                          NOTICE OF VOLUNTARY DISMISSAL

        NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil Procedure 41(a),

Plaintiff, DAVID MANUEL ARRELLANO, voluntarily dismisses Defendant, SECURITY

FINANCE CORPORATION, with prejudice from this action with each party to bear its own

attorney’s fees and costs. This notice of dismissal is being filed with the Court before service by

Defendant of either an answer or a motion for summary judgment.

DATED: July 26, 2019                                        Respectfully submitted,

                                                            DAVID MANUEL ARRELLANO

                                                            By: /s/ Joseph S. Davidson

                                                            Joseph S. Davidson
                                                            Mohammed O. Badwan
                                                            SULAIMAN LAW GROUP, LTD.
                                                            2500 South Highland Avenue
                                                            Suite 200
                                                            Lombard, Illinois 60148
                                                            +1 630-575-8181
                                                            jdavidson@sulaimanlaw.com
                                                            mbadwan@sulaimanlaw.com




                                                1
